Name: Council Regulation (EEC) No 4062/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain live plants originating in the Canary Islands (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 380/13 COUNCIL REGULATION (EEC) No 4062/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain live plants originating in the Canary Islands (1988) seem to preserve the Community nature of the quota ; whereas in order to correspond as closely as possible to the actual development of the market the allocation should reflect the requirements of the Member States based on statistics of imports of the products concerned from the Canary Islands during a representative reference period and the economic outlook for the quota period in question ; Whereas during the last three years for which complete statistics are available the Member States imports were as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 4 of Protocol 2 thereto, Having regard to the proposal from the Commission, Whereas, pursuant to Article 4 of Protocol 2 to the Act of Accession and pursuant to Article 2 of Council Regula ­ tion (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ('), certain live plants falling within codes (in tonnes) 060 1 1 0 90 , 0602 1 0 90, 0602 40 1 1 , 0602 40 1 9 , Member State 1984 1985 1986 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 427 5 180 3 096 15 67 216 144 5,6 219,9 3 880 26 31,3 177 529 6 308 35 1 44 198 Whereas in view of these factors and of market forecasts for the products the percentage shares of the quota volume can initially be expressed approximately as follows : 0602 99 45, 0602 99 49, 0602 99 51 , 0602 99 59, 0602 99 70 , 0602 99 99 of the combined nomenclature, originating in the Canary Islands, may be imported into the Community at a reduced rate of duty, within an annual Community tariff quota of 4 700 tonnes ; Whereas for 1988 the duties to be applied within limits of the tariff quota amount to 62,5 % of the combined nomenclature duties ; whereas, however, the products concerned are exempt from import duties in the part of Spain included in the customs territory of the Commu ­ nity ; whereas, for products imported into Portugal, the quota duties applicable are to be calculated on the basis of the relevant provisions of the Act of Accession ; whereas in order to qualify for the tariff quota the products concerned must meet certain conditions regarding marking and labelling to provide evidence of origin ; Whereas from 1 January 1988 the Common Customs Tariff nomenclature will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of this fact by indicating the combined nomenclature codes and, where appropriate, the TARIC code numbers of the products concerned ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports into all the Member States until the quota is exhausted ; whereas, in the light of these principles alloca ­ tion of the tariff quota among the Member States would Benelux 6,50 Denmark 0,08 Germany 2,34 Greece 0,08 Spain 84,53 France 0,27 Ireland 0,08 Italy 1 ,06 Portugal 0,08 United Kingdom 4,98 Whereas, to allow for import trends for the products concerned in the various Member States, the quota volume should be divided into two parts, the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas, to afford importers in each Member State some1 OJ No L 133, 25 . 5 . 1987, p. 5 . No L 380/ 14 Official Journal of the European Communities 31 . 12. 87 degree of certainty, an appropriate level for the first part of the Community quota would, in the present circum ­ stances, be 75 % of the quota volume ; unused, it is essential that the Member State concerned should return a significant proportion to the reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, Whereas the initial shares of the Member States may be used up at different rates ; whereas, in order to avoid any break in the continuity of supplies on this account, it should be provided that any Member State which has almost used up its initial shares should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which ther quota volume has been used up and inform the Member States accor ­ dingly ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 the duty applicable to imports into the Community of the fol ­ lowing products shall be suspended at the level indicated and within the limits of a Community tariff quota of 4 700 tonnes : Whereas if at a given date in the quota period a consid ­ erable quantity of a Member State's initial share remains Order No CN code Description Rate of duty 09.0429 ex 0601 0601 10 90 ex 0602 0602 10 90 ex 0602 40 ex 0602 40 1 1 ex 0602 40 19 0602 99 0602 99 45 0602 99 49 0602 99 51 0602 99 59 0602 99 70 0602 99 99 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flowers :  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant :  Other than hyacinths, narcissi , tulips and gladioli Other lives plants, including trees, shrubs, bushes, roots , cuttings and slips :  Unrooted cuttings and slips :   Other  Roses, whether or not budded or grafted   Roses (all the species Rosa), neither budded nor grafted :    With stock of a diameter not exceeding 10 mm    Other  Other :         Rooted cuttings and young plants         Other       Other outdoor plants :        Perennial plants        Other      Indoor plants :       Rooted cuttings and young plants, excluding cacti        Other than flowering plants with buds or flowers, excluding cacti 5 % 5 % 8,1 % 8,1 % 8,1 % 8,1 % 8,1 % 8,1 % 8,1 % 8,1 % The products shall qualify, however, within the limits of this tariff quota, for exemption from customs duties when they are imported into that part of Spain which is included in the customs territory of the Community. 2. Without prejudice to the other provisions applicable as regards quality standards, products covered by this Regulation cannot qualify under the tariff quota unless, when they are presented to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community, they are presented in packaging with bears the words 'Canary Islands', or their equivalent in another official Community language, in a clearly visible and perfectly legible form . Within the limits of this tariff quota the Portuguese Republic shall apply customs duties calculated in accor ­ dance with the relevant provisions of the Act of Accession and the Regulations relating thereto . 31 . 12. 87 Official Journal of the European Communities No L 380/ 15 Article 2 1 . A fist part amounting to 3 525 tonnes of the Community tariff quota referred to in Article 1 shall be allocated among the Member States ; the respective shares shall , subject to Article 5, be valid until 31 December 1988 and shall be as follows : (tonnes) of the initial volume. They may return a greater portion if there is reason to believe that it might not be used in full . By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quota and of any portion of their initial share that they are returning to the reserve . Benelux 230 Denmark 3 Germany 82 Greece 3 Spain 2 980 France 9 Ireland 3 Italy 37 Portugal 3 United Kingdom 175 Article 6 The Commission shall keep account of the shares opened by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserve has been used up as soon as it has been notified. It shall inform the Member States not later than 5 October 1988 of the state of the reserve following any return of quota shares pursuant to Article 5. It shall ensure that the drawing exhausts the reserve does not exceed the balance available and, to this end, shall notify the amount of that balance to the Member State making the final drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Member States shall ensure that importers of the products concerned have free access to the shares allo ­ cated to them. 3 . Member States shall charge imports of the goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their quota shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1988 . 2. The second part, amounting to 1 175 tonnes shall constitute the reserve . Article 3 1 . If a Member State has used 90 % or more of its initial share as specified in Article 2 ( 1 ), or of that share less any portion returned to the reserve pursuant to Article 5, it shall forthwith, by notifying the Commission and to the extent that the reserve so permits, draw a second share equal to 10 % of its initial share, rounded up where necessary to the next whole number. 2. If, after its initial quota share has been used up, a Member State has used 90 % or more of its second share as well , it shall forthwith, using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of the initial share, rounded up where necessary to the whole number. 3 . If, after its second share has been used up, a Member State has used 90 % or more of its third share, it shall, using the same procedures draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those speci ­ fied in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 4 This additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 By 1 October 1988 at the latest Member States must return to the reserve the unused portion of their initial share which, on 15 September 1988 , is in excess of 20 % No L 380/ 16 Official Journal of the European Communities 31 . 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM